DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4-18, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
	In regard to claims 1, 2, and 4-10, the prior art does not disclose an image sensor with the combination of limitations specified in the claimed invention, specifically the limitations of:
		a relative difference between the first exposure value and the second exposure value exceeding ten percent; and a pixel array including a plurality of rectangular pixel-subarrays, each including: a first plurality of contiguous pixels each electrically connected to the first memory element and spanning diagonally-opposite corners of the rectangular pixel-subarray in a first direction, a second plurality of contiguous pixels each electrically connected to the second memory element and located on a first side of the first plurality of contiguous pixels, a third plurality of contiguous pixels each electrically connected to the second memory element and located on a second side of the first plurality of contiguous pixels, opposite the first side, and a rescue-pixel electrically connected to the intermediate memory element and being at least one of (i) located on one of the first side and the second side and (ii) adjacent to one of the first plurality of contiguous pixels, as stated in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369.  The examiner can normally be reached on Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs